Citation Nr: 1501383	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  09-50 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder (other than a cognitive disorder), to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a cervical spine disability. 

3.  Entitlement to service connection for carpal tunnel syndrome of the left hand, to include as secondary to a cervical spine disability. 

4.  Entitlement to service connection for carpal tunnel syndrome of the right finger, to include as secondary to a cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  By that rating action, the RO denied service connection for PTSD, arthritis and limited motion of the neck, carpal tunnel syndrome (CTS) of the left hand and CTS of the right finger.  The Veteran appealed this rating action to the Board.  Jurisdiction of the appeal currently resides with the RO in Pittsburgh, Pennsylvania. 

In March 2010, the Veteran testified at a hearing conducted at the above RO before the undersigned.  A transcript of the hearing has been associated with the Veteran's claims file. 

The Board notes that the Veteran filed his original claim of entitlement to service connection for PTSD.  Although not expressly claimed by the Veteran, the Board is expanding his original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him.). Accordingly, the issue has been recharacterized above.  (Parenthetically, the Board observes that the Veteran has been awarded service connection for a cognitive disorder.  Thus, appellate review of the claim for service connection for an acquired psychiatric disorder does include consideration of the service-connected cognitive disorder.)  

In May 2011, the Board remanded the Veteran's claims to the RO for additional development.  The matters have returned to the Board for further appellate consideration. 

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The competent and credible evidence of record fails to establish that a cervical spine disorder is related to an in-service head injury during military service or to any other incident of service; nor is there evidence of arthritis of the cervical spine manifested to a compensable degree within one year of service discharge in June 1978.

2.  The competent and probative evidence of record reflects that the Veteran's CTS of the left hand and right finger did not have their onset during military service and are not otherwise etiologically related thereto. 

3.  There is no service-connected cervical spine disability to which CTS of the left hand and right finger may be attributed.


CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred in or aggravated by military service and arthritis may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).
 
2.  CTS of the left hand was not incurred in or aggravated by military service, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

3.  CTS of the right finger was not incurred in or aggravated by military service, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

The Veteran was notified via a May 2008 letter of the criteria for establishing service connection for a cervical spine disability and CTS of the left hand and right finger, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded. 

With respect to the secondary service connection aspect of the Veteran's claims for service connection for CTS of the left hand and right finger, the Board notes that the May 2008 letter failed to address such theory of entitlement.  This being the case, the VCAA notice, as relevant to the secondary service connection aspect of the above-cited claims, was defective.  The Board has considered whether this deficiency in the VCAA notice resulted in prejudicial error to the Veteran.  The evidence of record reflects that the undersigned explained what was needed to support the secondary service connection aspect of his claims for service connection for CTS of the left hand and right finger during the March 2010 hearing.  The Veteran expressed his understanding with respect to these requirements.  During the March 2010 hearing, the Veteran agreed with the undersigned's statement that he had a separate diagnosis of CTS and that his hand symptoms were, in part, related to his cervical spine.  (See Transcript (T.) at page (pg.) 12)).  

For the foregoing reasons, the Board finds that VA's failure to provide the Veteran with adequate VCAA notice with respect to the secondary service connection aspect of his claims for service connection or CTS of the left hand and right finger did not affect the essential fairness of the adjudication of the claims and, therefore, such error is harmless.  Accordingly, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of the service connection claims decided herein, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The RO obtained his service treatment records (STRs) and service personnel records, and identified private treatment records and VA treatment records, to include those uploaded to his Virtual VA electronic claims file.

In June 2011, VA examined the Veteran to determine the etiology of his cervical spine disability.  A copy of the June 2011 VA spine examination report has been associated with the Veteran's physical claims file.  (See June 2011 VA spine examination report).  The June 2011 VA examiner answered all questions posed by the Board in its May 2011 remand directives, predicated on a full understanding of the Veteran's medical history, consideration of the Veteran's lay assertions, review of the record and physical examination.  The examiner provided a sufficient evidentiary basis for the claim for service connection for a cervical spine disability, to be adjudicated, as specifically directed by the Board in its May 2011 remand directives.  The June 2011 VA examination was adequate such that the requested development has been completed.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issue of entitlement to service connection for a cervical spine disability has been met. 

The Board finds that VA examination in conjunction with the Veteran's claim for service connection for CTS of the right and left hands, claimed as secondary to a cervical spine disability is not warranted.  As the Board is denying the Veteran's claim for service connection for a cervical spine disability herein, a VA examination to address whether the Veteran's bilateral CTS of the hands is related to a cervical spine disability is not warranted.

Finally, a discussion of the Veteran's March 2010 hearing before the undersigned is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal (e.g., service connection for a cervical spine disability and CTS of the left hand and right finger, each claimed as secondary to a cervical spine disability, were identified at the above-cited hearing.  Information was also elicited from the Veteran concerning the onset of his cervical spine disability and CTS of the left hand and right finger and their relationship to military service, to include a telephone pole accident. 

In light of the foregoing, the Board concludes that all available records and medical evidence have been obtained in order to make an adequate determination as to the claims for service connection for a cervical spine disability and CTS of the left hand and right finger, each claimed as secondary to a cervical spine disability, such that no further notice or assistance is required to fulfill VA's duty to assist in the development of these claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001), VA has complied with the duty-to-assist requirements. 38 U.S.C.A. § 5103A .

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims for service connection for a cervical spine disability and bilateral CTS of the left hand and right finger, each claimed as secondary to a cervical spine disability.

II. Analysis

The Veteran seeks service connection for a cervical spine disability and CTS of both upper extremities, to include as secondary to a cervical spine disability.  After a brief discussion of the laws and regulations governing service connection, the Board will discuss each disability separately in its analysis below. 



Laws and Regulations

General criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Service connection may also be granted for certain chronic diseases, such as arthritis, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)), such as arthritis.  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

i) Cervical Spine Disability

The Veteran seeks service connection for a cervical spine disability.   He maintains that his cervical spine disability is the result of having been struck on the head and left leg by a telephone pole during active military service.  He maintains that he did not seek treatment for, or report having any problems with his neck after the accident because he was concerned with his left leg and head.  (See June 2011 VA spine examination report). 

The Veteran currently has a cervical spine disability.  Magnetic imaging studies show marked bilateral neuroforaminal narrowing, greatest at C5-C6 and C4-C5, as well as disco osteophyte complex flattening of the ventral thecal sac at multiple levels, most significantly at C4-C5.  (See June 2011 VA spine examination report).  Thus, Shedden element, number one (1), evidence of a current disability, has been met.  Therefore, the crux of the Veteran's claim hinges on whether his currently diagnosed cervical spine disability is etiologically related to a period of military service, to include the in-service head injury.

Regarding Shedden element number two (2), evidence of an in-service disease or injury, a January 1975 service treatment report reflects that the Veteran injured his head and left leg after he was hit by a telephone pole.  A neurological examination of the Veteran was within normal limits.  X-rays of the Veteran's head and left leg were negative.  An April 1978 service separation examination report reflects that the Veteran's cervical spine was evaluated as normal.  On an accompanying Report of Medical History, he described his health as "Good." He denied having sustained any head injury, broken bones, arthritis, rheumatism or bursitis, or other bone or joint deformity.  On DA Form 3082, Statement of Medical Condition, dated in June 1978, the Veteran related that there had not been any change in his medical condition since his last separation examination.  Thus, in view of the service treatment records reflecting that the Veteran had injured his head in a telephone pole-related accident, as he has alleged, the Board finds that Shedden element number two (2), evidence of an in-service disease or injury has been met.  

Regarding Shedden element number three (3), evidence of a nexus between the Veteran's diagnosed cervical spine disability and in-service telephone pole-related incident, there are private and VA opinions and they are supportive of and against the claim.  

Evidence in support of the claim is an April 2013 report, prepared by M. M., M. D.  In that report, M. M., M. D. indicated that the Veteran was being evaluated for a follow-up visit from December 2012.  After a physical evaluation of the Veteran, Dr. M. M. entered an impression, in part, of degenerative disk disease at C5-6.  Dr. M. M. indicated that he had discussed possible etiologies of the Veteran's degenerative disk disease to include "[p]ossibly due to trauma." At this juncture, the Board notes that in a January 2013 report, Dr. M. M. reported the Veteran's history of an injury to the neck as a result of the in-service pole incident during his physical evaluation of the Veteran.  It was the only history of trauma reported by the Veteran with respect to his cervical spine.  (See January and April 2013 reports, prepared by M. M., M. D.). 

The Board finds the April 2013 report of M. M., M. D. to be of minimal probative weight in evaluating the Veteran's claim for service connection for a cervical spine disability.  First, Dr. M. M. did not provide an opinion to the effect that the Veteran's cervical spine disability was a result of the in-service pole incident.  He merely stated that he had discussed that possible etiology with the Veteran.  Second, even if the Board were to find Dr. M. M.'s statement to a be a favorable opinion as to nexus to service for the Veteran's cervical spine disability, it would still be afforded minimal probative weight because of its equivocal language (i.e., "[p]ossibly due to trauma.")  The Board recognizes that the United States Court of Appeals for Veterans Claims (Court) has held that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim. Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102 (2014).  Thus, the Board finds Dr. M. M.'s April 2013 statement to be of minimal probative value in evaluating the Veteran's claim for service connection for a cervical spine disability. 

Evidence against the claim includes a June 2011 VA examiner's opinion.  After a review of the Veteran's service treatment records and physical evaluation of the Veteran, the VA examiner opined, "Given that this incident happened in 1975 and he did not have any problems with his neck until now, I feel it is less likely that it took this long for him to develop a problem with it."  The VA examiner concluded that that the Veteran's cervical spine disability was a result of normal aging.  (See June 2011 VA spine examination report).  The Board accords great probative weight to the VA examiner's opinion since it is based on an accurate review of the  factual evidence of record and offers clear conclusions with supporting data, and a reasoned medical explanation as to the etiology of the Veteran's cervical spine disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The June 2011 VA examiner's opinion is against the claim and is of higher probative value than that of Dr. M. M.'s equivocal and vague opinion.  Thus, in the absence of any other evidence in support of the claim, the Board must deny the claim for service connection for a cervical spine disability. 

ii) CTS of the Left Hand and Right Finger

The Veteran seeks service connection for CTS of the left hand and right finger.  He contends that he has CTS of the left hand and right finger secondary to his cervical spine disability.  (See Veteran's October 2012 typewritten statement to VA, received by the RO in November 2012 and T. at pg. 9).  

Secondary service connection is warranted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Briefly, the threshold legal requirements for a successful secondary service connection claim are: (1) evidence of a current disability for which secondary service connection is sought; (2) a disability for which service connection has been established; and (3) competent evidence of a nexus between the two.  38 C.F.R. § 3.310 (2014). 

An October 2009 VA treatment report reflects that the Veteran underwent bilateral CTS surgery on his hands.  Thus, Shedden element number one (1), evidence of a current disability, has been met.  

Inasmuch as the Board has already denied service connection for a cervical spine disability in the preceding analysis, service connection for this disability has not been established.  Thus, a threshold legal requirement for establishing secondary service connection for CTS of the left hand and right finger is not met.  Accordingly, the claims for service connection for CTS of the left hand and right fingers as secondary to a cervical spine disability must be denied because they lack legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

The Board further notes that there is no competent medical evidence that otherwise relates the etiology of the Veteran's CTS of the left hand and right fingers directly to his period of active military service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence weighs against the claims for service connection for CTS of the left hand and right finger, to include as secondary to a cervical spine disability, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Conclusion

As discussed above, service connection may also be established by a continuity of symptomatology between a chronic disorder, such as arthritis, and military service.  Walker, supra.  The Veteran is competent to report symptoms, such as cervical spine pain because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, as to any statements that the Veteran might proffer as to having had neck pain since service discharge in June 1978, the Board finds him not to be credible.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The Board again notes that the Veteran's April 1975 service discharge examination report reflects that his spine and head neck were evaluated as "normal" at discharge, and that he denied having had any arthritis and/or joint pain.  The Veteran's testimony before the undersigned that he had had neck problems since service separation in 1978, is contradicted by the post-service medical evidence of record that initially discloses treatment for his cervical spine in 2008.  (See January 2008 VA treatment report reflecting that the Veteran complained of neck pain with objective evidence of cervical stenosis per magnetic resonance imaging scan).  

Indeed, decades passed before the Veteran filed a claim for service connection for a neck/cervical spine disorder.  (See VA Form 21-526, received by the RO in March 2008).  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the Board finds that the Veteran did not experience any neck problems for decades after service discharge in 1978.  This long period without problems weighs against the claim for service connection for a cervical spine disorder.

Consideration is also given to the Veteran's assertion that his current cervical spine disorder and CTS of the left hand and right finger are related to his period of active military service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, etiology of cervical spine disability and CTS of the left hand and right finger, they fall outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  A cervical spine disability and CTS of the left hand and right fingers are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that clinical evaluations of the spine and hands and other specific tests (e.g., x-rays and nerve studies) are needed to properly assess and diagnose these disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

There is no indication that the Veteran is competent to etiologically link his cervical spine disability to the in-service telephone pole accident or to relate his CTS of the left hand and right finger to his cervical spine disability, a disability for which service connection has not been granted.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in the treatment and evaluation of orthopedic disorders of the spine or neurological disorders of the hands.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

 For the foregoing reasons, the claims for service connection for a cervical spine disability and CTS of the left hand and right finger, to include as secondary to a cervical spine disability, must be denied.  In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a cervical spine disability is denied. 

Service connection for CTS of the left hand, to include as secondary to a cervical spine disability, is denied. 

Service connection for CTS of the right finger, to include as secondary to a cervical spine disability, is denied. 


REMAND

The Board has determined that additional procedural and substantive development is necessary prior to the adjudication of the claim for an acquired psychiatric disorder, to include PTSD.; specifically, to send the Veteran a notification letter informing him of the information and evidence required to substantiate his PTSD claim based on in-service personal assault or harassment and to schedule him for a new mental disorders examination to determine the exact diagnosis(es) and etiology(ies) of all psychiatric disorders found to be present upon examination. 

Procedural Development

The Veteran claims that he currently has an acquired psychiatric disorder, to include PTSD, that is the result of his military service.  Specifically, the Veteran was hit in the head and left leg with a telephone pole while in service.  He asserts that he has memories of this incident that have resulted in a psychiatric disability.  

Notwithstanding the foregoing stressor for his PTSD, the Veteran also answered positively to military sexual trauma (MST) [questionnaire] when seen in a VA clinic in early April 2012.  The examining VA physician noted that the Veteran did not elaborate on the alleged incident.  (See April 3, 2012 treatment report, received and uploaded to the Veteran's Virtual VA electronic claims file on September 28, 2012). 

The United States Court of Appeals for the Federal Circuit has observed that 38 C.F.R. § 3.304(f)(5) (2014) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379 1382 (Fed. Cir. 2011) (observing that the Court erred when it determined that a medical opinion based on a post-service examination of a veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence' " in personal-assault cases).  

When a veteran's claim is based, at least in part, on a reported in-service personal assault/harassment, VA has a heightened notification obligation whereby it must (1) notify him or her of alternative forms of evidence that may serve to corroborate his or her account, to include the opinion of a medical professional, (2) suggest other potential sources of evidence, and (3) assist the veteran in submitting evidence from alternative sources by providing additional time for such submission after an adequate notice letter has been provided.  See 38 C.F.R. § 3.304(f)(5); see also Menegassi; Gallegos v. Peake, 22 Vet. App. 329 (2008).  The Board acknowledges that the Veteran has not been provided notification of the evidence that may be submitted in support of a claim for service connection for PTSD based upon personal assault.  As a remand is otherwise required in this case, the Board finds that the Veteran should be provided with additional notification and opportunity to provide information regarding the reported in-service assault.



Substantive Development-VA examination

In May 2011, the Board remanded the Veteran's claim for an examination and opinion to determine the etiology of all acquired psychiatric disorder, to include PTSD, if present.  VA examined the veteran in June 2011.  (See June 2011 VA Mental Disorders examination report).  After a review of the claims files and mental status evaluation of the Veteran, the VA examiner diagnosed the Veteran with a mild cognitive disorder.  The VA examiner determined that the Veteran did not meet the criteria for any other Axis I psychiatric disorder, to include PTSD.  The VA examiner related the Veteran's psychiatric complaints to financial stress and work.  (See June 2011 VA Mental Disorders examination report). 

In contrast to the June 2011 VA examiner's findings, is an April 3, 2012 VA treatment report containing the examining physician's notation that neuropsychiatric testing of the Veteran, performed in 2007, had contained, in part, a diagnostic impression of an adjustment disorder with anxiety and depression.  The April 2012 VA physician entered an impression, in part, of possible PTSD.  She noted that the Veteran had a positive PTSD screen, and had answered positively to a military sexual trauma [questionnaire].  The Veteran did not provide details of the alleged trauma.  (See April 3, 2012 treatment report, received and uploaded to the Veteran's Virtual VA electronic claims file on September 28, 2012.)  VA treatment reports, dated in July and August 2012, contain diagnoses of rule-out PTSD, attention deficit disorder and mixed adjustment disorder.  (See April, July and August 2012 VA treatment reports, received and uploaded to the Veteran's Virtual VA electronic claims file on September 28, 2012).  

Given the apparent disparity in the diagnoses of record, the Board finds that another VA psychiatric examination and opinion is required.  In addition to assisting the Board in obtaining evidence as to the proper psychiatric diagnosis(es), a new VA examination will assist the Board in determining whether a claimed PTSD stressor is adequate to support a diagnosis of any PTSD, especially in light of the possible MST stressor,

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notification letter informing him of the information and evidence required to substantiate a PTSD claim based on an in-service personal assault in accordance with 38 U.S.C.A. § 5103(a) (West 2002), 38 C.F.R. § 3.159(b) and 38 C.F.R. § 3.304(f)(5) (2014).  In particular, the notice must advise the Veteran that evidence from sources other than his service records and evidence of behavior changes may constitute credible supporting evidence of the in-service stressor.  He should also be requested to provide additional details regarding the reported in-service stressor(s).

2.  Copies of updated treatment records, VA and non-VA, should be obtained and added to the claims folder.

3.  Following completion of the above, the Veteran should be afforded a VA mental disorders examination to evaluate the current nature and etiology his psychiatric disorder(s).  The  Veteran's physical claims folder, as well as his Virtual VA electronic claims file, should be made available to the examiner for review in connection with the examination.  The examiner is requested to provide responses to each directive below.

(a) For each current acquired psychiatric diagnosis, including the previously diagnosed adjustment disorder with anxiety and depression, the examiner should state whether it is at as likely as not (50 percent or greater probability) that the disorder began in service or is otherwise related to a disease, injury or stressor in service to include treatment for and purported in-service personal assault.

(b) At any point has the Veteran had a diagnosis of PTSD in accordance with DSM-IV?  The examiner is specifically directed to an April 3, 2012 VA Mental Health consultation report reflecting that the Veteran had a positive PTSD screen and answered positively to a MST questionnaire and shall indicate whether such constitute a DSM-IV diagnosis. 

(c) If the Veteran has a current diagnosis of PTSD, the examiner must state whether or not an in-service stressor is sufficient to support the diagnosis of PTSD.

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case and what evidence is necessary to provide an adequate response.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Thereafter, the AOJ must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AOJ shall determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2014). 

5.  After the requested development has been completed, the AOJ shall review and adjudicate the merits of the claim, to specifically include consideration of entitlement to service connection for an acquired psychiatric disorder (other than a cognitive disorder), to include PTSD, based on all the evidence of record and all governing legal authority, including any additional information obtained as a result of this remand.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be furnished a Supplemental Statement of the Case, and given an opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


